Citation Nr: 0531834	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  04-20 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for 
breast cancer due to exposure in service to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from August 1943 to June 
1946, and from September 1946 to September 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In February 2005, the appellant 
testified at a hearing held at the RO before the undesigned.  
A transcript of that hearing is of record.  

The appellant was born in November 1920, and she is currently 
85 years old.  In November 2005, the Board granted her motion 
to advance this appeal on the Board's docket due to her 
advanced age.  


FINDINGS OF FACT

1.  Entitlement to service connection for breast cancer as a 
result of exposure in service to ionizing radiation was 
previously denied by unappealed rating action dated in July 
1998.  

2.  Evidence received since July 1998 is either cumulative or 
redundant of the evidence previously of record, and does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
previously denied claim seeking service connection for beast 
cancer as a result of exposure in service to ionizing 
radiation.  38 C.F.R. § 3.156(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the veteran's 
claim to reopen.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  In 
addition, VA is not required to provide a medical examination 
or obtain a medical opinion in response to a claim to reopen 
a finally adjudicated claim if new and material evidence has 
not been presented or secured.  38 C.F.R. § 3.159(c)(4).  

The record reflects that through various letters and the 
statement of the case the RO has notified the appellant of 
the evidence and information needed to substantiate the 
current claim to reopen, the information she should provide 
to enable the RO to obtain evidence on her behalf, the 
assistance that VA would provide to obtain evidence on her 
behalf, and the evidence that the appellant should submit if 
she did not desire VA to obtain the evidence on her behalf.  
See, e.g., the letter addressed to the appellant by the RO 
dated February 3, 2005.  In this letter and the statement of 
the case, the veteran was informed of the current status of 
her claim to reopen and of the evidence already of record in 
support of that claim, and of what the evidence must show in 
order to support the claim to reopen.  The appellant was also 
asked to inform the RO of any additional evidence which she 
thought would support her claim, so that the RO could attempt 
to obtain this additional evidence for her.  Moreover, since 
the veteran was informed of the evidence that would be 
pertinent to her claim and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the veteran was 
on notice of the fact that she should submit any pertinent 
evidence in her possession.  Moreover, in a written statement 
dated in April 2005, the appellant acknowledged that she had 
no further evidence to provide to the RO and she waived any 
further duty to assist on the part of VA.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the available VA medical records have been 
obtained.  Neither the appellant nor her representative has 
identified any additional evidence which could be obtained to 
substantiate the present claim to reopen, and the Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations, and that the current record is fully developed.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
in the case at issue that, "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 121.  

In the present case, the initial claims were denied in 1996 
and 1998.  The current issue was initially adjudicated by the 
RO in June 2003 after the VCAA letter was issued to the 
appellant in February 2003.  Subsequently, no significant 
additional notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated on a de novo basis in September 2003.  There 
is no indication or reason to believe that that the ultimate 
decision of the RO on the merits of this claim to reopen 
would have been different had initial adjudication been 
preceded by complete VCAA notification and development.  In 
sum, the Board is of the opinion that any procedural errors 
in the development and consideration of this claim by the RO 
or the AMC were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the 
veteran's claim to reopen.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests breast 
cancer to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

In addition, certain diseases are presumed to have been 
caused by exposure to ionizing radiation in service if they 
become manifest in radiation-exposed veterans at any time 
after service.  38 C.F.R. § 3.309(d).  These radiation-
presumptive diseases include breast cancer.  The appellant 
does not qualify for this legal presumption because she did 
not participate in the occupation of either Hiroshima or 
Nagasaki at any time from August 6, 1945, to July 1, 1946.  
See 38 C.F.R. § 3.309(d)(3)(ii)(B).  She did not, in fact. 
arrive in Japan until November 24, 1946.  Moreover, the 
appellant did not participate in any other radiation-risk 
activity, as defined at 38 C.F.R. § 3.309(d)(3)(ii).  Breast 
cancer is also listed as a radiogenic disease at 38 C.F.R. 
§ 3.311.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Entitlement to service connection for breast cancer was 
denied by unappealed rating action dated in January 1996.  
Entitlement to service connection for breast cancer due to 
exposure in service to ionizing radiation was again denied by 
unappealed rating action dated in July 1998.  The evidence of 
record at those times did not establish the presence of 
breast cancer at any time earlier than November 1981, more 
than 32 years after the appellant's last discharge from 
active service in September 1949; nor did the evidence at 
those times establish any nexus between the appellant's 
development of breast cancer in 1981 and any event in service 
including her possible exposure to ionizing radiation while 
stationed in Japan from November 1946 to December 1948.  The 
evidence also established that the appellant's breast cancer 
had recurred in 1987.  

As previously noted, the appellant did not participate in the 
official occupation of either Hiroshima or Nagasaki; she was 
actually stationed in Tokyo for the duration of her postwar 
military assignment to Japan.  She claimed, however, that she 
might have passed near to or through Nagasaki during the 
course of one or more weekend motor tours of Japan.  The 
appellant was unable to say exactly when this might have 
occurred (i.e., how long after the atomic detonation), nor 
could she state whether or not she had passed through ground 
zero.  In general, even service members who were stationed in 
Hiroshima or Nagasaki after July 1, 1946, are not presumed to 
have been exposed to significant amounts of ionizing 
radiation.  The appellant also provided a list of eight other 
female service members who served with her in Tokyo and who 
subsequently developed breast cancer.  In the absence of any 
competent medical evidence of a nexus to service, and in the 
absence of the legal presumption found at 38 C.F.R. 
§ 3.309(d) to provide such a nexus, the appellant's radiation 
claim was denied by the final rating action in July 1998.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, the new evidence received since the July 
1998 rating action establishes that the appellant's breast 
cancer again recurred in 2001, necessitating further surgery.  
This evidence is merely cumulative of the medical evidence 
already considered by the RO in July 1998.  It does not 
provide the missing nexus to service.  The appellant has also 
submitted a written statement signed by a VA physician in May 
2003 in which it is stated that the risk of developing breast 
cancer "is accepted as being increased with radiation 
exposure."  This merely reflects the current state of 
medical knowledge recognized by VA regulations and previously 
considered by the RO in July 1998.  The appellant has also 
supplied the name of a ninth woman who served with her in 
Japan and who has subsequently developed breast cancer.  This 
evidence is once again cumulative of the evidence already 
considered by the RO in July 1998.  

At the February 2005 hearing, the appellant was again 
informed of the necessity to submit competent nexus evidence 
in order to reopen her claim, and the record was held open 
for 60 days so that the appellant could attempt to obtain 
such evidence from her VA doctor at her next medical 
appointment in March 2005.  However, no additional evidence 
was received from the appellant after the February 2005 
hearing other than the written statement addressed by the 
appellant to her congresswoman in April 2005 indicating that 
she had no additional evidence to submit.  

The evidence received since July 1998, including the 
appellant's testimony at the February 2005 hearing, is either 
cumulative or redundant of the evidence previously of record, 
and does not raise a reasonable possibility of substantiating 
the claim.  While the Board recognizes the appellant's 
sincere belief in the merits of her claim, she has submitted 
no new and material evidence to reopen her claim.  
Accordingly, in the absence of new and material evidence, the 
claim will not be reopened at this time.  




ORDER

The Board having determined that new and material evidence 
has not been received, reopening of the claim seeking service 
connection for breast cancer as a result of exposure in 
service to ionizing gradiation is denied.  



____________________________________________
Steven L. Cohn
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


